DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 08/12/2020 and 10/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “in some cases”, “may” in lines 3-6 which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-25 are objected to because of the following informality:  
Claim 1 recites, “a method for wireless communication, comprising: receiving ...; identifying ...; determining ... and monitoring ...”. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a for wireless communication” by inserting a preamble to clarify where the method is implemented. Claim 13 
Claim 12 recites, “... a combination thereof” (line 4). It is suggested to revise “thereof” to clarify what it refers to.  Claim 24 is objected to at least based on a similar rational applied to claim 12.
Claims 2-12 and 14-24 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10, 12-14, 17-19, 22, 24-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”)
Note that: 3GPP1 was cited by Applicant in the IDS received on 08/12/2020.

Regarding claim 1, 3GPP1 teaches, a method for wireless communication [page 1; section 1; page 4, section 2.3, a method for NR-based wireless communication], comprising: 
receiving a medium access control (MAC) control element (CE) [page 1, section 1; page 4, section 2.3, radio access network (RAN1) provides list of MAC CE parameters for NR MIMO, the MAC CE is transferred by downlink (see, particularly, 3rd paragraph of the section 2.3) (i.e., receiving MAC CE; note that in NR, the downlink is a communication from base station to user equipment (UE))], that comprises an indicator for activating or deactivating a semi-persistent configuration of one or more channel state information reference signal (CSI-RS) resource sets [page 1, section 1; page 4, section 2.3; figure 3, the MAC CE includes A/D field (i.e., indicator) which indicates the status of activation/deactivation of semi-persistent CSI-RS resource set]; 
identifying a CSI-RS resource set to activate or deactivate in the semi- persistent configuration [page 1, section 1; page 4, section 2.3; figure 3, configuring the MAC CE including the AD field for activation/deactivation of the semi-persistent CSI-RS resource set and transferring the MAC CE by the downlink (to the UE); note that it is implied that the MAC CE is received (by the UE) and the contents including the CSI-RS resource set is identified (by the UE)] based at least in part on receiving the MAC CE [page 1, section 1; page 4, section 2.3; figure 3, note that it is implied that the MAC CE is received (by the UE) and the identifying of the contents including the CSI-RS resource set is based on the receiving the MAC CE], the CSI-RS resource set comprising one or more CSI-RS resources [page 1, section 1; page 4, section 2.3; figure 3, note that CSI-RS resource set comprises at least one CSI-RS resource]; 
determining one or more quasi-collocation (QCL) relationships mapped to the one or more CSI-RS resources in the CSI-RS resource set [page 1, section 1; page 4, section 2.3 (see, 1st and 3rd paragraphs); figure 3, the MAC CE provides QCL relationship corresponding/mapping to each CSI-RS resource i (i.e., one or more CSI-RS resources in the CSI-RS resource set) which is identified by TCI state IDi (shown in figure 3); note that the providing of the MAC CE including QCL relationship for each CSI-RS resource requires determining the QCL relationship for each CSI-RS resource beforehand, and it is implied that the QCL relationship for each CSI-RS resource is subsequently to be determined (by the UE)]; and 
monitoring the one or more CSI-RS resources of the CSI-RS resource set based at least in part on identifying the CSI-RS resource set [page 1, section 1; page 4, section 2.3, note that providing the MAC CE including each CSI-RS resource i (of the CSI-RS resource set) requires determining of each CSI-RS resource based on identifying the CSI-RS resource set beforehand; the providing of the MAC CE is subsequently to be monitored (by the UE)] and determining the one or more QCL relationships for each CSI-RS resource [page 1, section 1; page 4, section 2.3 (see, 1st and 3rd paragraphs); figure 3, the MAC CE provides QCL relationship corresponding/mapping to each CSI-RS resource i (i.e., one or more CSI-RS resources in the CSI-RS resource set) which is identified by TCI state IDi (shown in figure 3); note that the providing of the MAC CE is subsequently to be monitored (by the UE) and since the providing of the MAC CE is based on determining the QCL relationship, the monitoring of the MAC CE including the CSI-RS resources is based on determining the QCL relationship].  

Regarding claim 2, 3GPP1 teaches all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the MAC CE comprises an identifier for the CSI-RS resource set [page 1, section 1; page 4, section 2.3 (see, 7th paragraph), the MAC CE incudes semi-persistent CSI-RS resource set ID].  

Regarding claim 5, 3GPP1 teaches, all the limitations of claim 1, and further teaches, the MAC CE comprises the one or more QCL relationships for the one or more CSI-RS resources of the CSI-RS resource set that is activated or deactivated in the semi-persistent configuration [page 1, section 1; page 4, section 2.3, the MAC CE includes the QCL relationship corresponding/mapping to each CSI-RS resource i that is activated or deactivated in the semi-persistent configuration; note that the activation or the deactivation of the CSI-RS resource is indicated by the AD field], 
wherein determining the one or more QCL relationships is based at least in part on receiving the MAC CE [page 1, section 1; page 4, section 2.3, the MAC CE provides the QCL relationships, thus determining of the QCL relationship requires receiving the MAC beforehand].  

Regarding claim 6, 3GPP1 teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the MAC CE has a variable size [page 4, section 2.3 (see, last paragraph), the size of the MAC CE is variable] and comprises one or more first identifiers for one or more CSI-RS resource sets [page 4, section 2.3; figure 3, the MAC CE includes semi-persistent CSI-RS resource set ID].

Regarding claim 7, although 3GPP1 teaches, all the limitations of claim 6, and 3GPP1 further teaches, the MAC CE that has the variable size [page 4, section 2.3 (see, last paragraph), the size of the MAC CE is variable] comprises a second identifier for one CSI inter-cell interference measurement (CSI-IM) resource set [page 4, section 2.3; figure 3, the MAC CE includes semi-persistent CSI-IM resource set ID].  

Regarding claim 10, 3GPP1 teaches, all the limitations of claim 1, and 3GPP1 further teaches, the indicator that activates or deactivates the semi-persistent configuration comprises one bit of the MAC CE [page 1, section 1; page 4, section 2.3 (see, 1st bullet); figure 3, the MAC CE includes A/D field (i.e., indicator) which indicates the status of activation/deactivation of semi-persistent CSI-RS resource set and the AD field has one bit].  

Regarding claim 12, 3GPP1 teaches, all the limitations of claim 1 as set forth above, and 3GPP1 further teaches, the MAC CE comprises an identifier for a CSI inter-cell interference measurement (CSI-IM) [page 4, section 2.3; figure 3, the MAC CE includes semi-persistent CSI-IM resource set ID].  

Regarding claim 13, claim 13 is merely different from claim 1 in that it recites claimed features from the perspective of an opposing device to a device performing the method of claim 1, but recites similar features to claim 1 without adding further patentable feature.
	Thus, claim 13 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 10.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 25, 3GPP1 teaches, an apparatus for wireless communication [page 1; section 1; section 2.1; page 4, section 2.3, a method for NR-based wireless communication; note that the NR-based wireless communication comprises user equipment (UE) (i.e., apparatus) and base station], comprising: 
a processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the UE has at least one processor]; 
memory in electronic communication with the processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the UE has at least one memory electronically communicating with the processor]; and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform actions [page 1; section 1; section 2.1; page 4, section 2.3, note that the memory stores instructions to be executable by the processor to cause the UE to perform communication actions with the base station]. 
Thus, claim 25 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 28, 3GPP1 teaches, an apparatus for wireless communication [page 1; section 1; section 2.1; page 4, section 2.3, a method for NR-based wireless communication; note that the NR-based wireless communication comprises user equipment (UE) and base station (i.e., apparatus)], comprising: 
a processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the base station has at least one processor]; 
memory in electronic communication with the processor [page 1; section 1; section 2.1; page 4, section 2.3, note that the base station has at least one memory electronically communicating with the processor]; and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform actions [page 1; section 1; section 2.1; page 4, section 2.3, note that the memory stores instructions to be executable by the processor to cause the base station to perform communication actions with the UE].  
Thus, claim 28 is rejected at least based on a similar rational applied to claim 13.  

Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 3-4, 9, 15-16, 21, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of Ng et al (US Publication No. 2013/0279437).

Regarding claim 3, although 3GPP1 teaches, all the limitations of claim 1 and particularly, “the one or more QCL relationships for each of the one or more CSI-RS resources” as set forth above, 3GPP1 does not explicitly teach (see, emphasis),   
receiving a radio resource control (RRC) configuration message that comprises the one or more QCL relationships, 
wherein determining the one or more QCL relationships is based at least in part on receiving the RRC configuration message.  
However, Ng teaches, receiving a radio resource control (RRC) configuration message that comprises the one or more QCL relationships [¶0069, quasi co-location relationship (QCL) is signaling (to UE) by RRC signaling from the network (i.e., receiving (by the UE) RRC message) that comprises the QCL relationship)], wherein determining the one or more QCL relationships is based at least in part on receiving the RRC configuration message [¶0069, the quasi co-location relationship (QCL) is signaling (to UE) by RRC signaling from the network, which results in determining (by the UE) the QCL relationship based on the RRC].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Ng since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, 3GPP1 in view of Ng teaches, all the limitations of claim 3 and particularly, 3GPP1 teaches, “QCL relationships mapped to the one or more CSI-RS resources of the CSS-RS” and Ng teaches, “the RRC configuration message comprises the one or more QCL relationships as set forth above in claim 3.   

Regarding claim 9, 3GPP1 in view of Ng teaches, all the limitations of claim 8 and particularly, "e second indicator that specifies whether the MAC CE includes the identifier for the CSI-IM resource set" as set forth above, and Ng further teaches, the second indicator ... comprises one bit of the MAC CE [page 2; section 2.1 (2nd bullet); figure 1, the P(1bit) field comprises one bit of the MAC CE].  

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 30 claim 30 is rejected at least based on a similar rational applied to claim 3.  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “New MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 Meeting #101 Athens, Greece, 26th February – 2nd March 2018 (R2-1802418) (hereinafter, “3GPP1”) in view of “Introducing new MAC CEs for NR MIMO”, 3GPP TSG-RAN WG2 NR Ad hoc 0118, Vancouver, Canada, 22nd January – 26th January 2018 (R2-1801523) (hereinafter, “3GPP2”).
Note: 3GPP2 was cited by the applicant in the IDS received on 10/20/2020. 

Regarding claim 8, although 3GPP1 teaches, all the limitations of claim 1, and 3GPP1 further teaches, determining whether the MAC CE comprises an identifier for a CSI inter-cell interference measurement (CSI-IM) resource set [page 4, section 2.3 (see, third bullet); figure 3, the MAC CE includes semi-persistent CSI-IM resource set ID (i.e., identifier) which identifies the index of CSI-IM-ResourceSetConfigID and the MAC CE is transferred (to the UE) by downlink; note that since the MAC CE includes the identifier, it is implied that determining whether the identifier is present in the MAC CE], 3GPP1 does not explicitly teach (see, emphasis), determining an identifier for a CSI-IM resource set based at least in part on a second indicator in the MAC CE that specifies whether the MAC CE comprises the identifier for the CSI-IM resource set.  
However, the feature, “second indicator in the MAC CE that specifies whether the MAC CE comprises the identifier for the CSI-IM resource set” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP2.
In particular, 3GPP2, teaches, determining an identifier for a CSI-IM resource set based at least in part on a second indicator in the MAC CE that specifies whether the MAC CE comprises the identifier for the CSI-IM resource set [page 2; section 2.1 (2nd bullet); figure 1, SP CSI-IM resource set ID is determined based on an P(1bit) field indicating the presence of CSI-IM resource set ID].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature as taught by 3GPP2 in the system of 3GPP1, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 8.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Shin et al (US Publication No. 2016/0142189) [¶0153]
Lee et al (US Publication No. 2014/0254516) [¶0138]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469